DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0186226 filed December 24, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/KR 2016/015230 filed December 23, 2016.
Abstract Objection
The abstract of the disclosure is objected to because 
It uses legal phraseology “comprises” and “comprising” in line 3.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 5, 11, and 17 are objected to because of the following informalities:  
There are two claim “5”, one between claims 2 and 4 and one between claims 4 and 6. 
Claim 11 line 3 “1 parts by weight” is grammatically incorrect.
Claim 17 lines 3-5 “followed by performing in an atmosphere containing 100 volume% of hydrogen after reaching 1200°C in the secondary recrystallization annealing.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 9-10 “secondary recrystallization-annealing the cold-rolled sheet on which the annealing separator is applied” renders the claim indefinite. It is unclear whether or not this requires the sheet to have the annealing separator to be dried or just applied.
Claim 2 line 4 “(excluding 0%)” renders the claim indefinite. It is unclear whether or not this is a claim limitation or not because it is in parenthesis. For the purpose of examination claim 2 will be given the broadest reasonable interpretation of requiring more than 0% and 0.0055% or less S.
Claim 5 lines 3-4 “(wherein [P] and [Sb], respectively refer to P content (wt%) and Sb content (wt%))” renders the claim indefinite. It is unclear whether or not this is a claim limitation because it is in parenthesis. Within the parenthesis are additional parenthesis. It is unclear whether or not the P and Sb contents are limited to wt%. For the purpose of examination claim 5 will be given the broadest reasonable interpretation of [P] and [Sb] in the equation referring to the respective weight percent of each element.
Claim 8 lines 2-3 “a base metal layer, a segregation layer, and the oxide layer are sequentially formed” renders the claim indefinite. It could require after primary recrystallization the base metal layer to form, then the segregation layer to form, and last the oxide layer to form. Alternatively it could require after primary recrystallization a layered structure of a base metal, a segregation layer, and an 
Claim 10 line 2 “activativity” renders the claim indefinite. It is unclear what is meant by this term. While the instant specification recites the activativity on page 29 lines 6-11, it does not further clarify what this term is referring to.
Claim 12 lines 2-3 “(SbOCl)” and “(BiOCl)” render the claim indefinite. It is unclear whether or not these chemical formulas are meant to further limit the composition of the antimony oxychloride and bismuth oxychloride. For the purpose of examination claim 12 will be given the broadest reasonable interpretation of the chemical formula further limiting the form of the antimony oxychloride and bismuth oxychloride.
Claim 13 line 3 “(Sb2(SO4)3)”, (SrSO4)”, and “(BaSO4)” render the claim indefinite. It is unclear whether or not these chemical formulas are meant to further limit the compositions of the antimony sulfate, strontium sulfate, and barium sulfate. For the purpose of examination claim 12 will be given the broadest reasonable interpretation of the chemical formula further limiting the form of the antimony sulfate, strontium sulfate, and barium sulfate.
Claim 17 line 2 “the heating at 700°C to 1200°C” renders the claim indefinite. There is insufficient antecedent basis. Claim 16 lines 2-3 recites heating to “700°C to 950°C” and to “950°C to 1200°C”. It is unclear whether claim 17 is meant to limit the atmosphere during the heating of both steps in claim 16 or whether it is introduction a separate heating step from 700°C to 1200°C. For the purpose of examination claim 17 will be given the broadest reasonable interpretation of further limiting the atmosphere in both heating steps of claim 16 to the atmosphere of claim 17 (i.e. 20-30 vol% nitrogen and 70-80 vol% hydrogen is requiring when heating from 700-950°C and from 950-1200°C).
Claim 18 lines 2-3 “the grain-oriented electrical steel sheet has a surface roughness of 0.8 um or less in terms of Ra” renders the claim indefinite. It is unclear when during the method for manufacturing the claimed surface roughness is required. It could be required after hot-rolling, after cold-rolling, after primary recrystallization-annealing, or after secondary recrystallization-annealing. It is also unclear whether is refers to the surface roughness of the base metal or if it refers to the surface roughness of the steel sheet that has a coating or layer on the surface.
Claim 20 lines 2-3 “the groove has a length of 0.1 mm to 5 mm and a width of 3 um to 500 um in the rolling direction” renders the claim indefinite. It is unclear what is required to be “in the rolling direction”. It could refer to the width of the groove being “in the rolling direction”. It could also refer to the length and width of the groove parallel to “the rolling direction”. For the purpose of examination claim 20 will be given the broadest reasonable interpretation of requiring a groove parallel to the rolling direction with the claimed length and width where the length dimension is parallel to the rolling direction and the width is perpendicular to the rolling direction.
Claim 21 lines 2-3 “the groove having a length of 0.2 mm to 3 mm and a width of 5 um to 100 um in the rolling direction is 50% or more” renders the claim indefinite. It is unclear what is required to be “in the rolling direction” and what is required to be “50% or more”. It is unclear if 50% or more of a groove in the rolling direction is required to have the claimed length and width or if 50% or more of the grooves are required to have the claimed length and width. It is also unclear if the claim refers to the groove in the rolling direction or if it is referring to the width in the rolling direction. For the purpose of examination claim 21 will be given the broadest reasonable interpretation of requiring a groove parallel to the rolling direction with the claimed length and width where the length dimension is parallel to the rolling direction and the width is perpendicular to the rolling direction and 50% or more of the grooves have the claimed dimensions.
Claims 4, 6, 7, 9, 11, 15, 16, and 19 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 4, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Han (WO 2014/104762 with citations from US 2016/0194731) and either one of Kwon (KR 10-2013-0026243 machine translation) or Watanabe (WO 2014/126089 with citations from US 2016/0020006).
Regarding claim 1, Han teaches a method of manufacturing an oriented electrical steel sheet ([0001]) comprising a steel slab with 0.03 to 0.07 wt% Sn and 0.01-0.05 wt% Sb (i.e. a steel slab comprising at least one of 0.03 to 0.10 wt% Sn and 0.01 to 0.05 wt% Sb; [0036], [0037], [0052], [0059]-[0070]) that undergoes hot rolling, cold rolling, decarburization and nitride annealing (i.e. primary recrystallization- annealing) and recrystallization annealing  (i.e. secondary recrystallization annealing) ([0026], [0052]-[0054], and [0074]), where after decarburization and nitride annealing a MgO annealing separator slurry is applied and dried at a surface of a material ([0038], [0077], and [0087]), a Mg2SiO4 (i.e. forsterite) layer is form during high temperature annealing ([0077]), and removal of the film formed from reaction of an oxidation layer generated during decarburization and nitride process reacting with the MgO slurry annealing separator prevents the generation of a pinning point that disturbs flow of magnetic domains moving through a material surface (i.e. a forsterite film is removed in the secondary recrystallization-annealing; [0021] and [0078]). Han teaches the total oxygen amount formed at a material surface is largely affected by a change of a dew point temperature within a furnace ([0106]) where a dew point temperature of 35 results in a total oxygen amount of 340 ppm, a dew point temperature of 45 results in a total oxygen amount of 480 ppm, and a dew point of 55 results in a total oxygen amount of 630 ppm (Table 2).  A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Han teaches controlling the temperature, atmosphere, and dew point of a furnace during decarburization and nitride annealing to control an oxidation layer generated at a material surface ([0053] and [0082]), but is silent to performing the primary recrystallization-annealing so that the thickness of an oxide layer formed on the surface of the cold-rolled sheet is 0.5 to 2.5 um.
Kwon teaches a grain-oriented electrical steel sheet comprising Sn where controlling the decarburization annealing conditions ([0001]) forms an oxide layer with 650 to 850 ppm oxygen, 0.02 to 0.20 g/m2 iron oxide, and 0.80 to 1.50 g/m2 silicon dioxide ([0011]). The oxide layer thickness can be approximated by converting the taught coating weights to um using the density. Iron oxide, FeO, has a density of 5.74 g/cm3, which results in an oxide layer thickness of approximately 0.003 to 0.03 um (i.e. (coating weight g/m2)*(1m2/10,000cm2)*(1cm3/5.74g)*(10,000um/1cm)). Silicon dioxide, SiO2, has a density of 2.65 g/cm3, which results in an oxide layer thickness of approximately 0.3 to 0.6 um. The sum of the oxide layer thicknesses results in an oxide layer of 0.303 to 0.63 um. 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Han for the coating weight of the oxide layer to be controlled to form an oxide with a thickness of approximately 0.303 to 0.63 um because the adhesion, surface quality, and properties of the grain oriented electrical steel sheet are improved (Kwon [0011]). Kwon teaches controlling the oxide layer weight through the decarburization process conditions, including a temperature of 750 to 950°C, PH2O/PH2 of 0.002 to 1.008, and dew point of 40 to 75°C (Kwon [0011], [0019], [0024], [0025], and [0031]). Similarly, Han teaches decarburization between 800-950°C ([0034]) and a dew point of 35 to 55°C ([0031]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Kwon, Watanabe teaches a method for producing a grain-oriented electrical steel sheet ([0002]) where during primary recrystallization annealing the soaking process is divided into plural stages with properly adjusted temperature, time, and PH2O/PH2 to decrease iron loss value ([0013]) where the stages comprise N stages of not less than 3 with a first stage temperature of 820-900°C, PH2O/PH2 of 0.25-0.40, and time of 10-60 seconds (i.e. a heating stage), a second to N-1 stages at a temperature of 750-900°C, PH2O/PH2 of 0.25-0.40, and time of 10-60 seconds (i.e. first and second soaking zones), and a last N stage at 750-900°C, PH2O/PH2 of not more 0.20, and time of 80-220 seconds (i.e. a third soaking zone) where the temperature of the first stage is higher than those of the second to N-1 stage ([0017]) and the magnetic properties are greatly influence by the temperature, time, and atmosphere in the soaking process advancing the decarburization process which modifies the internal oxide layer ([0042]) where it is advantageous to decrease oxidation potential of the atmosphere in the soaking process causing the decarburization reaction such that oxygen don into the steel sheet is suppressed and the diffusion of Si onto the surface is relatively enhances to form a dense layer of SiO that shields a material from suppressing oxidation in the final annealing ([0043]) where dividing decarburization into plural stages the shield property of the atmosphere is enhanced such that a dense internal oxide layer is formed that effectively improves iron loss ([0044]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Han for the carburization and nitride annealing (i.e. primary annealing) to be divided into not less than 3 stages with temperatures, PH2O/PH2, and time as taught by Watanabe because it allows for a further decrease in iron loss values (Watanabe [0013]) and it improves magnetic properties (Watanabe [0042]-[0044] and [0068]). The composition of Han ([0036], [0037], [0052], [0059]-[0070]) and the primary recrystallization process of Watanabe (i.e. temperature, time, and PH2O/PH2; [0017]) is substantially similar to the composition (claim 1) and processes of the instant invention (claims 4, 6, and 7 and instant specification page 26 line 3 to page 18 line 22). It appears that the product of the process of the prior art is substantially similar to the product claimed, including the claimed oxide layer thickness of 0.5 to 2.5 um.
Regarding claim 2, Han teaches a composition for a common oriented electrical steel sheet that falls within the range of that claimed ([0103] and Table 1 Specimen numbers 5-9).
Element
Claim 2
Han [0103] and Table 1 Specimen numbers 5-9
Si
2 to 7
3.26
C
0.01 to 0.085
0.055
Al
0.01 to 0.045
0.026
N
0.01 or less
0.0042
P
0.01 to 0.05
0.035 (5-7 and 9); 0.02 (8)
Mn
0.02 to 0.5
0.12
S
0.0055 or less (excluding 0)
0.0045
One or more of
Sn
Sb

0.03 to 0.10
0.01 to 0.05

(5); 0.03 (6); 0.04 (7); 0.05 (8 and 9)
0.025 (5-7); 0.035 (8); 0.045 (9)
Fe
Remainder
Balance


Regarding claim 5, Han teaches P+0.5Sb of 0.0370 to 0.0639 wt% ([0036] and [0037]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Han teaches decarburization annealing at a temperature within a furnace of about 800 to 950°C ([0046] and [0075]). The instant claim recites “the primary recrystallization is performed through a heating zone, a first soaking zone, a second soaking zone, and a third soaking zone” where all the zones have the same temperature of 800 to 900°C. The claim does not recite conditions that distinguish between the zones. Prior art that teaches primary recrystallization at 800-900°C reads on claim 4 because the process can be interpreted as reading on the claimed heating zone, a first soaking zone, a second soaking zone, and a third soaking zone. Han’s teaching of decarburization annealing (i.e. primary recrystallization) at 800-950°C overlaps with the claimed temperature such that it reads on the claim. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 9, Han teaches an annealing separator including MgO, an oxychloride material, and a sulfate-based antioxidant ([0022] and [0038]).
Regarding claim 10, Han teaches MgO with an activation level of 400 to 3000 seconds ([0032], [0055], [0090], and [0091]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 11, Han teaches the annealing separator includes 10-20 wt% oxychloride material and 1-5 wt% sulfate-based antioxidant to the MgO at 100-200 wt% ([0025] and [0041]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 12, Han teaches the oxychloride material may be antimony oxychloride (SbOCl) or bismuth oxychloride (BiOCl) ([0023] and [0039]).
Regarding claim 13, Han teaches the sulfate-based antioxidant may be at least one that is selected form an antimony-based (Sb2(SO4)3), strontium-based (SrSO4), or barium-based (BaSO4) antioxidant ([0024] and [0040]).
Regarding claim 15, Han teaches applying the slurry then drying by winding at 300-700°C ([038], [0054], [0077], and [0087]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 16, Han teaches final annealing with a temperature rising speed of 18-75°C/h in a temperature range of 700-950°C and a temperature rising speed of 10-15°C/h in a temperature range of 950-1200°C ([0033], [0045], and [0085]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 17, Han teaches final annealing in a mixed atmosphere of 25% nitrogen+75% hydrogen up to 1200°C then after arriving at 1200°C a 100% hydrogen atmosphere was maintained ([0085]).
Regarding claim 18, Han teaches surface roughness Ra of 0.42 to 0.74 um ([0103], [0104], and Table 1), 0.31 to 0.39 um ([0105], [0106], and Table 2), and of 0.23 to 0.31 um ([0108] and Table 3). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Han (WO 2014/104762 with citations from US 2016/0194731) and Watanabe (WO 2014/126089 with citations from US 2016/0020006) as applied to claim 1 above.
In the event it is determined that the decarburization annealing teachings of Han do not satisfy the requirements of a heating, first soaking, second soaking, and third soaking zones, then the following rejection is applied.
Regarding claim 4, Han teaches decarburization annealing at a temperature within a furnace of about 800 to 950°C ([0046] and [0075]), but is silent to the presence of a heating zone, a first soaking zone, a second soaking zone, and a third soaking zone.
Watanabe teaches a method for producing a grain-oriented electrical steel sheet ([0002]) where during primary recrystallization annealing the soaking process is divided into plural stages with properly adjusted temperature, time, and PH2O/PH2 to decrease iron loss value ([0013]) where the stages comprise N stages of not less than 3 with a first stage temperature of 820-900°C (i.e. a heating stage), a second to N-1 stages at a temperature of 750-900°C (i.e. first and second soaking zones), and a last N stage at 750-900°C (i.e. a third soaking zone) where the temperature of the first stage is higher than those of the second to N-1 stage ([0017]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Han for the carburization and nitride annealing (i.e. primary annealing) to be divided into not less than 3 stages with temperatures as taught by Watanabe because it allows for a further decrease in iron loss values (Watanabe [0013]) and it improves magnetic properties (Watanabe [0068]), where the magnetic properties are greatly influence by the temperature, time, and atmosphere in the soaking process advancing the decarburization process which modifies the internal oxide layer (Watanabe [0042]), it is advantageous to decrease oxidation potential of the atmosphere in the soaking process causing the decarburization reaction such that oxygen don into the steel sheet is suppressed and the diffusion of Si onto the surface is relatively enhances to form a dense layer of SiO that shields a material from suppressing oxidation in the final annealing (Watanabe [0043]), and dividing decarburization into plural stages the shield property of the atmosphere is enhanced such that a dense internal oxide layer is formed that effectively improves iron loss (Watanabe [0044]). 
Regarding claim 6, Watanabe teaches a first stage PH2O/PH2 of 0.25-0.40 (i.e. heating zone is 0.196 to 0.262), second to N-1 stages PH2O/PH2 of 0.25-0.40 (i.e. a first soaking zone of 0.277 to 0.368 and a second soaking zone of 0.389 to 0.785), and a third stage PH2O/PH2 of not more than 0.20 (i.e. a third soaking zone 0.118 to 0.655) ([0017]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Watanabe teaches a first stage of 10-60 seconds (i.e. a first heating zone), second to N-1 stages of 70-160 seconds (i.e. first and second soaking zones), and a last N stage of 10-60 seconds (i.e. third soaking zone) ([0017]). This reads on a total time of 160 to 440 seconds with a first and second stage (i.e. heating and first soaking zone) of 80 to 220 seconds (i.e. about 18 to 50% of the total time; 80/440 to 80/160) and a last N stage (i.e. third soaking zone) of 10-60 seconds (i.e. about 2 to 37% of the total time; 10/160 to 60/160). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han (WO 2014/104762 with citations from US 2016/0194731) and Watanabe (WO 2014/126089 with citations from US 2016/0020006) as applied to claim 4 above, and further in view of Iwayama (US 4,268,326).
Regarding claim 5, Han in view of Watanabe teaches adjusting the dew point between 35 and 55°C (Han [0043], [0053], [0106], and Table 2) and imparting a change to a dew point temperature within a furnace to change an oxidation layer composition (Han [0082]) by during primary recrystallization annealing dividing the soaking process into plural stages with properly adjusted temperature, time, and PH2O/PH2 to decrease iron loss value ([0013]) where the stages comprise N stages of not less than 3 with a first stage PH2O/PH2 of 0.25-0.40 (i.e. heating zone is 0.196 to 0.262), second to N-1 stages PH2O/PH2 of 0.25-0.40 (i.e. a first soaking zone of 0.277 to 0.368 and a second soaking zone of 0.389 to 0.785), and a third stage PH2O/PH2 of not more than 0.20 (i.e. a third soaking zone 0.118 to 0.655) ([0017]).
Han and Watanabe are silent to the dew-point of the instantly claimed zones.
Iwayama teaches a process for producing a grain oriented electrical silicon steel sheet (1:5-12) where the ratio of PH2O/PH2 corresponds to a dew point (10:34-39 and 11:21-25). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the dew points in the stages of the process of Han in view of Watanabe to overlap with those claimed because the dew point is the temperature at which air must be cooled to become saturated with water vapor, which is dependent upon the atmosphere (i.e. PH2O/PH2) and temperature, where the PH2O/PH2 ratios (Watanabe [0017]) and temperature (Han [0046] and [0075]; Watanabe [0017]) overlap with those that correspond to the instantly claimed dew points (Instant Specification page 26 line 3 to page 28 line 17). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Han (WO 2014/104762 with citations from US 2016/0194731) and Kwon (KR 10-2013-0026243 machine translation) as applied to claim 1 above.
Regarding claim 8, Han teaches 0.03 to 0.07 wt% Sn segregates in a grain boundary ([0060] and [0061]), but is silent to sequentially forming a base metal layer, a segregation layer including 0.001 to 0.05 wt% Sn, and an oxide layer after primary recrystallization annealing.
Kwon teaches an oriented electrical steel sheet comprising a small amount of Sn ([0001]) of 0.001 to 0.10 wt% ([0011]) that segregates on the surface of the sheet causing the oxidized layer to be separated ([0008] and [0011]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Han for the Sn to segregate on the surface of the sheet separating the oxide layer because the steel of Han includes Sn ([0060] and [0061]) and undergoes decarburization annealing (Han [0026], [0053], and [0074]) where during decarburization annealing Sn precipitates at the grain boundaries (Han [0061]; Kwon [0028]), including segregating on the surface, separating the oxide layer (Kwon [0008] and [0011]). Further, Kwon teaches controlling the oxide layer through the decarburization process conditions, including temperature of 750 to 950°C, PH2O/PH2 of 0.002 to 1.008, and dew point of 40 to 75°C (Kwon [0011], [0019], [0024], [0025], and [0031]). Similarly, Han teaches decarburization between 800-950°C ([0034]) and a dew point of 35 to 55°C ([0031]). The total amount of Sn in Han is 0.03 to 0.07 wt% ([0060] and [0061]) such that this is the upper limit of the amount of Sn that can be present in the segregation layer. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Han (WO 2014/104762 with citations from US 2016/0194731) and Watanabe (WO 2014/126089 with citations from US 2016/0020006) as applied to claim 1 above, and further in view of either one of Kwon (KR 10-2013-0026243 machine translation) or Lyudkovsky (US 4,421,574).
Regarding claim 8, Han teaches 0.03 to 0.07 wt% Sn segregates in a grain boundary ([0060] and [0061]), but is silent to sequentially forming a base metal layer, a segregation layer including 0.001 to 0.05 wt% Sn, and an oxide layer after primary recrystallization annealing.
Kwon teaches an oriented electrical steel sheet comprising a small amount of Sn ([0001]) of 0.001 to 0.10 wt% ([0011]) that segregates on the surface of the sheet causing the oxidized layer to be separated ([0008] and [0011]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Han for the Sn to segregate on the surface of the sheet separating the oxide layer because the steel of Han includes Sn ([0060] and [0061]) and undergoes decarburization annealing (Han [0026], [0053], and [0074]) where during decarburization annealing Sn precipitates at the grain boundaries (Han [0061]; Kwon [0028]), including segregating on the surface, separating the oxide layer (Kwon [0008] and [0011]). Further, Kwon teaches controlling the oxide layer through the decarburization process conditions, including temperature of 750 to 950°C, PH2O/PH2 of 0.002 to 1.008, and dew point of 40 to 75°C (Kwon [0011], [0019], [0024], [0025], and [0031]). Similarly, Han teaches decarburization between 800-950°C ([0034]) and a dew point of 35 to 55°C ([0031]). The total amount of Sn in Han is 0.03 to 0.07 wt% ([0060] and [0061]) such that this is the upper limit of the amount of Sn that can be present in the segregation layer. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
In addition to, or as an alternative to Kwon, Han teaches 0.01 to 0.05 wt% Sb segregates at a grain boundary ([0064] and [0065]), but is silent to sequentially forming a base metal layer, a segregation layer including 0.001 to 0.05 wt% Sb, and an oxide layer after primary recrystallization annealing.
Lyudkovsky teaches annealing a steel strip (1:7-11) with an antimony content of greater than about 0.02 wt% to 0.10 wt% (5:32-43) such that a very thin antimony-enriched layer quickly forms at the surface of the steel strip, substantially reducing the depth of the internal oxidation layer containing the oxides of additional alloying elements such as Si and Al (2:16-68 and 6:1-13) where the antimony-enriched layer is formed during decarburizing annealing (4:37-56) and the antimony content in the layer is affected by the sulfur content (4:57-68 and 5:1-2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Han for the Sb to segregate on the surface of the sheet between the steel strip and oxidation layer because the steel of Han includes Sb ([0064] and [0065]) and undergoes decarburization annealing (Han [0026], [0053], and [0074]) where during decarburization annealing Sb precipitates at the grain boundaries (Han [0065]; Lyudkovsky 4:37-56), including segregating on the surface, separating the oxide layer (Lyudkovsky 2:16-68 and 6:1-13). The total amount of Sb in Han is 0.01 to 0.05 wt% ([0064] and [0065]) such that this is the upper limit of the amount of Sn that can be present in the segregation layer. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Iwayama (US 4,268,326) and Tanaka (US 5,507,883), and optionally Kwon (KR 10-2103-0026243 machine translation).
Regarding claim 1, Iwayama teaches a process for producing a grain oriented electrical silicon steel sheet (1:5-12) with 3.25%, 2.95%, or 3.05% Si (i.e. a steel slab comprising 2 to 7 wt% Si) of hot rolling, cold rolling, decarburization annealing (i.e. primary recrystallization-annealing) (10:23-34, 12:16-38, 14:6-23), coating with magnesium oxide (i.e. applying an annealing separator), and finish annealing in a dry hydrogen gas stream (i.e. drying the same and secondary recrystallization-annealing) (10:46-49, 13:9-12, 14:24-31) where carrying out decarburization annealing in a ratio of PH2O/PH2 of 0.1 results in an internal oxidized layer of a relatively small thickness of from 1 to 2 microns (i.e. the primary recrystallization-annealing is performed so that the thickness of an oxide layer formed on the surface of the cold-rolled sheet is 0.5 to 2.5 um) (6:42-50).
Iwayama is silent to removing the forsterite (Mg2SiO4) film in the secondary recrystallization-annealing.
Tanaka teaches a grain oriented electrical steel sheet not having a glass film (a forsterite film) (1:13-19 and 3:1-5) where the glass film that is present for the progress of secondary recrystallization disappears after secondary recrystallization (3:60-64 and 5:13-18).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to decompose the glass film during secondary recrystallization because it produces a film having a high magnetic flux density (Tanaka 4:53-59).
Iwayama is silent to the oxygen amount of the oxide layer.
Tanaka teaches a grain oriented electrical steel sheet (1:13-19 and 3:1-5) comprising an oxide film with an oxygen content of 900 ppm or less (4:60-67, 5:1, and 8:17-37).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to limit the oxygen content to 900 ppm or less because above this amount the thickness of the oxide film becomes large, which is disadvantageous for the glass film decomposition reaction in the final box annealing (Tanaka 8:17-37). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Tanaka’s teaching of oxygen amount in the oxide layer, Kwon teaches a grain-oriented electrical steel sheet ([0001]) with an oxide layer of 650 to 850 ppm ([0011], [0019], and [0024]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to form an oxide layer of 650 to 850 ppm because it improves the adhesion, surface quality, and properties of the grain oriented electrical steel sheet (Kwon [0011]). Further, Kwon teaches the PH2O/PH2 is controlled from 0.002-1.008 in order to control the oxide layer (Kwon [0011]), where the PH2O/PH2 of the decarburization process in Iwayama of 0.1 (6:42-50) falls within this range. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Iwayama teaches decarburization annealing at an initial stage of 750-850°C and at a final stage of 750-1200°C (9:54-67). The instant claim recites “the primary recrystallization is performed through a heating zone, a first soaking zone, a second soaking zone, and a third soaking zone” where all the zones have the same temperature of 800 to 900°C. The claim does not recite conditions that distinguish between the zones. Prior art that teaches primary recrystallization at 800-900°C reads on claim 4 because the process can be interpreted as reading on the claimed heating zone, a first soaking zone, a second soaking zone, and a third soaking zone. Iwayama’s teaching of decarburization annealing (i.e. primary recrystallization) at 750-850°C overlaps with the claimed temperature such that it reads on the claim. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 2, 3, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwayama (US 4,268,326) and Tanaka (US 5,507,883), and optionally Kwon (KR 10-2103-0026243 machine translation) as applied to claim 1 above, and further in view of Han (WO 2014/104762 with citations from US 2016/0194731).
Regarding claims 2 and 3, Iwayama teaches examples compositions 1, 4, and 5 (10:23-25, 12:16-21, and 14:6-8), indicating the presence of Si, C, Al, N, S, Sb, and Fe in amounts that fall within the claimed ranges are known to be present in the taught grain oriented electrical silicon steel sheet (1:5-12).
In the event it is determined that the individual compositions of examples 1, 4, and 5 of Iwayama cannot be combined to read on the claimed composition, then the below rationale is applied.
Iwayama teaches example composition 4 (12:16-21).
Example composition 4 of Iwayama is silent to the presence of one or more kinds of 0.03 to 0.10 wt% Sn and 0.01 to 0.05 wt% Sb.
Han teaches an oriented electrical steel sheet ([0001]) comprising 0.03 to 0.07 wt% Sn and 0.01 to 0.05 wt% Sb ([0036] and [0060]-[0065]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include 0.03 to 0.07 wt% Sn and 0.01 to 0.05 wt% Sb in the steel of Iwayama because Sn improves iron loss by reducing a size of a secondary grain by increasing the number of secondary nuclei of a {110}<001> orientation (Han [0061]) and Sb suppresses excessive growth of a primary re-grain by segregation at a grain boundary (Han [0064]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Iwayama is silent to the presence of P.
Han teaches an oriented electrical steel sheet ([0001]) comprising 0.01 to 0.05 wt% P ([0036], [0066], and [0067]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Iwayama to include 0.01 to 0.05 wt% P because P promotes growth of a primary recrystallized grain in an oriented electrical steel sheet of a low temperature heating method and enhances integration of {110}<001> orientation in a final product by raising a secondary recrystallization temperature (Han [0067]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
With respect to claim 3, Iwayama is silent to the claimed relationship between P and Sb.
Han teaches P+0.5Sb between 0.0370 and 0.0630 wt% ([0036], [0068], and [0069]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the steel of Iwayama to have a P+0.5Sb between 0.0370 and 0.0630 wt% because iron loss is further improves because a synergistic effect is obtained (Han [0069]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Claim 2
Iwayama Ex. 1
Iwayama Ex. 4
Iwayama Ex. 5
Si
2 to 7
3.25
2.95
3.05
C
0.01 to 0.085
0.032
0.053
0.046
Al
0.01 to 0.045
-
0.029
-
N
0.01 or less
-
0.0075
-
P
0.01 to 0.05
-
-
-
Mn
0.02 to 0.5
0.057
0.082
-
S
0.0055 or less (excluding 0)
0.016
0.028
-
One or more of
Sn
Sb

0.03 to 0.10
0.01 to 0.05

-
-

-
-

-
0.075
Fe
Remainder
Balance
Balance
Balance


Regarding claims 9-13, Iwayama teaches coating with magnesium oxide (i.e. applying an annealing separator) (10:46-49, 13:9-12, 14:24-31), but is silent to the annealing separator including an oxychloride material and a sulfate-based antioxidant.
Han teaches an oriented electrical steel sheet ([0001]) coated with an annealing separator including MgO, an oxychloride material, and a sulfate-based antioxidant ([0022] and [0038]; claim 9) where MgO with an activation level of 400 to 3000 seconds ([0032], [0055], [0090], and [0091]; claim 10), the annealing separator includes 10-20 wt% oxychloride material and 1-5 wt% sulfate-based antioxidant to the MgO at 100-200 wt% ([0025] and [0041]; claim 11), the oxychloride material may be antimony oxychloride (SbOCl) or bismuth oxychloride (BiOCl) ([0023] and [0039]; claim 12), and the sulfate-based antioxidant may be at least one that is selected form an antimony-based (Sb2(SO4)3), strontium-based (SrSO4), or barium-based (BaSO4) antioxidant ([0024] and [0040]; claim 13) where the base coating layer is voluntarily removed during a high temperature annealing process ([0021]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to use the annealing separator taught by Han because it allows for voluntary removal of a base coating layer during a high temperature annealing process forming an electrical steel sheet with very small iron loss by removing pinning points (Han [0021] and [0049]) and it has excellent surface gloss and roughness (Han [0050]).
Regarding claim 15, Iwayama is silent to the drying temperature.
Han teaches an oriented electrical steel sheet ([0001]) manufactured by applying the slurry then drying by winding at 300-700°C ([038], [0054], [0077], [0087], and [0096]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to dry the annealing separator at 300 to 700°C because drying at this temperature contributes to producing an oriented electrical steel sheet have excellent floss, roughness, and iron loss (Han [0096]) where this temperature range is below the final annealing (i.e. secondary recrystallization) temperature of 750-1200°C (10:1-15). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 16 and 17, Iwayama teaches final (i.e. secondary recrystallization) annealing at 750-1200°C (9:67-68 ad 10:1-15), but is silent to the rising speed and atmosphere.
Han teaches an oriented electrical steel sheet ([0001]) that undergoes final annealing with a temperature rising speed of 18-75°C/h in a temperature range of 700-950°C and a temperature rising speed of 10-15°C/h in a temperature range of 950-1200°C in a mixed atmosphere of 25% nitrogen+75% hydrogen up to 1200°C then after arriving at 1200°C a 100% hydrogen atmosphere was maintained ([0033], [0045], and [0085]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to final anneal in Iwayama using the conditions taught by Han because it results in excellent roughness and enhance glossiness as compared to a conventional glassless process (Han [0086]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 18, Iwayama is silent to Ra.
Han teaches an oriented electrical steel sheet ([0001])  with a surface roughness Ra of 0.42 to 0.74 um ([0103], [0104], and Table 1), 0.31 to 0.39 um ([0105], [0106], and Table 2), and of 0.23 to 0.31 um ([0108] and Table 3). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to have the surface roughness as taught in Han because it is improved roughness over the prior art (Han [0050], [0057], [0086], [0096], and [0101]) where surface roughness effects the ability to perform an insulating coating, which impacts the close contacting property (Han [0011]) and higher surface roughness does not enhance iron loss (Han [0017]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwayama (US 4,268,326) and Tanaka (US 5,507,883), and optionally Kwon (KR 10-2103-0026243 machine translation) as applied to claim 1 above, and further in view of Watanabe (WO 2014/126089 with citations from US 2016/0020006).
In the event it is determined that the decarburization annealing teachings of Han do not satisfy the requirements of a heating, first soaking, second soaking, and third soaking zone, then the following rejection is applied.
Regarding claim 4, Iwayama teaches decarburization annealing at an initial stage of 750-850°C and a final stage of 750-1200°C (9:54-68), but is silent to the presence of a heating zone, a first soaking zone, a second soaking zone, and a third soaking zone.
Watanabe teaches a method for producing a grain-oriented electrical steel sheet ([0002]) where during primary recrystallization annealing the soaking process is divided into plural stages with properly adjusted temperature, time, and PH2O/PH2 to decrease iron loss value ([0013]) where the stages comprise N stages of not less than 3 with a first stage temperature of 820-900°C (i.e. a heating stage), a second to N-1 stages at a temperature of 750-900°C (i.e. first and second soaking zones), and a last N stage at 750-900°C (i.e. a third soaking zone) where the temperature of the first stage is higher than those of the second to N-1 stage ([0017]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Han for the carburization and nitride annealing (i.e. primary annealing) to be divided into not less than 3 stages with temperatures as taught by Watanabe because it allows for a further decrease in iron loss values (Watanabe[0013]) and it improves magnetic properties (Watanabe [0068]), where the magnetic properties are greatly influence by the temperature, time, and atmosphere in the soaking process advancing the decarburization process which modifies the internal oxide layer (Watanabe [0042]), it is advantageous to decrease oxidation potential of the atmosphere in the soaking process causing the decarburization reaction such that oxygen don into the steel sheet is suppressed and the diffusion of Si onto the surface is relatively enhances to form a dense layer of SiO that shields a material from suppressing oxidation in the final annealing (Watanabe [0043]), and dividing decarburization into plural stages the shield property of the atmosphere is enhanced such that a dense internal oxide layer is formed that effectively improves iron loss (Watanabe [0044]). 
Regarding claim 5, Iwayama in view of Watanabe teaches the ratio of PH2O/PH2 corresponds to a dew point (Iwayama 10:34-39 and 11:21-25) where during primary recrystallization annealing dividing the soaking process into plural stages with properly adjusted temperature, time, and PH2O/PH2 to decrease iron loss value (Watanabe [0013]) where the stages comprise N stages of not less than 3 with a first stage PH2O/PH2 of 0.25-0.40 (i.e. heating zone is 0.196 to 0.262), second to N-1 stages PH2O/PH2 of 0.25-0.40 (i.e. a first soaking zone of 0.277 to 0.368 and a second soaking zone of 0.389 to 0.785), and a third stage PH2O/PH2 of not more than 0.20 (i.e. a third soaking zone 0.118 to 0.655) (Watanabe [0017]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the dew points in the stages of the process of Iwayama in view of Watanabe to overlap with those claimed because the dew point is the temperature at which air must be cooled to become saturated with water vapor, which is dependent upon the atmosphere (i.e. PH2O/PH2) and temperature, where the PH2O/PH2 ratios (Watanabe [0017]) and temperature (Iwayama 9:54-68; Watanabe [0017]) overlap with those that correspond to the instantly claimed dew points (Instant Specification page 26 line 3 to page 28 line 17). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 6, Watanabe teaches a first stage PH2O/PH2 of 0.25-0.40 (i.e. heating zone is 0.196 to 0.262), second to N-1 stages PH2O/PH2 of 0.25-0.40 (i.e. a first soaking zone of 0.277 to 0.368 and a second soaking zone of 0.389 to 0.785), and a third stage PH2O/PH2 of not more than 0.20 (i.e. a third soaking zone 0.118 to 0.655) ([0017]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Watanabe teaches a first stage of 10-60 seconds (i.e. a first heating zone), second to N-1 stages of 70-160 seconds (i.e. first and second soaking zones), and a last N stage of 10-60 seconds (i.e. third soaking zone) ([0017]). This reads on a total time of 160 to 440 seconds with a first and second stage (i.e. heating and first soaking zone) of 80 to 220 seconds (i.e. about 18 to 50% of the total time; 80/440 to 80/160) and a last N stage (i.e. third soaking zone) of 10-60 seconds (i.e. about 2 to 37% of the total time; 10/160 to 60/160). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwayama (US 4,268,326), Tanaka (US 5,507,883), and Kwon (KR 10-2103-0026243 machine translation) as applied to claim 1 above.
Regarding claim 8, Iwayama is silent to the presence of a segregation layer including 0.001 to 0.05 wt% Sn formed sequentially as a base metal layer, a segregation layer, and an oxide layer.
Kwon teaches an oriented electrical steel sheet comprising a small amount of Sn ([0001]) of 0.001 to 0.10 wt% ([0011]) that segregates on the surface of the sheet causing the oxidized layer to be separated ([0008] and [0011]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to include Sn because Sn precipitates at the grain boundaries, suppressing grain growth and increasing the fraction of grains having a {110}<001> orientation in the primary recrystallization texture (Kwon [0028]), where during decarburization annealing Sn segregates on the surface of the sheet separating the oxide layer (Kwon [0008], [0011], and [0028]). The total amount of Sn is 0.001 to 0.10 wt% (Kwon [0011]) such that this is the upper limit of the amount of Sn that can be present in the segregation layer. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwayama (US 4,268,326) and Tanaka (US 5,507,883), and optionally Kwon (KR 10-2103-0026243 machine translation) as applied to claim 1 above, and optionally further in view of Lyudkovsky (US 4,421,574).
Regarding claim 8, Iwayama is silent to the presence of a segregation layer including 0.001 to 0.05 wt% Sn formed sequentially as a base metal layer, a segregation layer, and an oxide layer.
Kwon teaches an oriented electrical steel sheet comprising a small amount of Sn ([0001]) of 0.001 to 0.10 wt% ([0011]) that segregates on the surface of the sheet causing the oxidized layer to be separated ([0008] and [0011]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to include Sn because Sn precipitates at the grain boundaries, suppressing grain growth and increasing the fraction of grains having a {110}<001> orientation in the primary recrystallization texture (Kwon [0028]), where during decarburization annealing Sn segregates on the surface of the sheet separating the oxide layer (Kwon [0008], [0011], and [0028]). The total amount of Sn is 0.001 to 0.10 wt% (Kwon [0011]) such that this is the upper limit of the amount of Sn that can be present in the segregation layer. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
In addition to, or as an alternative to Kwon, Iwayama is silent to the presence of a segregation layer including 0.001 to 0.05 wt% Sb formed sequentially as a base metal layer, a segregation layer, and an oxide layer.
Lyudkovsky teaches annealing a steel strip (1:7-11) with an antimony content of greater than about 0.02 wt% to 0.10 wt% (5:32-43) such that a very thin antimony-enriched layer quickly forms at the surface of the steel strip, substantially reducing the depth of the internal oxidation layer containing the oxides of additional alloying elements such as Si and Al (2:16-68 and 6:1-13) where the antimony-enriched layer is formed during decarburizing annealing (4:37-56) and the antimony content in the layer is affected by the sulfur content (4:57-68 and 5:1-2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Iwayama to include 0.02 to 0.10 wt% Sb because it reduces the depth of the internal oxidation layer that is formed during heating under oxidizing conditions (2:17-35) where during decarburization annealing Sb precipitates at the grain boundaries (Lyudkovsky 4:37-56), including segregating on the surface, separating the oxide layer (Lyudkovsky 2:16-68 and 6:1-13). The total amount of Sb is 0.02 to 0.10 wt% (Lyudkovsky 5:32-43) such that this is the upper limit of the amount of Sb that can be present in the segregation layer. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Han (WO 2014/104762 with citations from US 2016/0194731) and either one of Kwon (KR 10-2013-0026243 machine translation) or Watanabe (WO 2014/126089 with citations from US 2016/0020006) or Iwayama (US 4,268,326) and Tanaka (US 5,507,883), and optionally Kwon (KR 10-2103-0026243 machine translation) as applied to claim 1 above, and further in view of either one of Mizogami (JP 2005-327911 machine translation) or Kuroki (Kuroki et al. “Artificial domain control of the grain oriented silicon steel.” J. Japan Inst. Metals, Vol. 45, No. 4 (1981), pp. 379-383.).
Regarding claim 19, Han is silent to the presence of a groove parallel to the rolling direction.
Mizogami teaches a grain-oriented electrical steel sheet ([0001]) comprising a laser irradiation mark (i.e. groove) in a direction substantially parallel to the rolling direction ([0008]-[0013]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Han to include forming laser irradiation marks (i.e. grooves) in a direction substantially parallel to the rolling direction because it forms a steel that can be used for a transformer core with good low iron loss (Mizogami [0008]-[0013]).
As an alternative to Mizogami, Kuroki teaches a grain oriented silicon steel sheet comprising lines scratched on the surface (i.e. grooves) at a direction of 0° to the rolling direction (i.e. parallel to the rolling direction) (abstract and Fig. 6).
It would have been obvious to one ordinary skill in the art before the filing of the instantly claimed invention in the process of Han to scratch lines (i.e. grooves) on the surface of the steel sheet at a direction of 0° to the rolling direction because it improves the total loss of the cross rolling direction and improves that of the 45° direction slightly (Kuroki abstract and Fig. 6).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Han (WO 2014/104762 with citations from US 2016/0194731) and either one of Kwon (KR 10-2013-0026243 machine translation) or Watanabe (WO 2014/126089 with citations from US 2016/0020006)or Iwayama (US 4,268,326) and Tanaka (US 5,507,883), and optionally Kwon (KR 10-2103-0026243 machine translation) as applied to claim 1 above, and further in view of Iwata (US 2013/0092652).
Regarding claim 19, Han is silent to the presence of a groove parallel to the rolling direction.
Iwata teaches a groove on a grain-oriented electrical steel sheet ([0001]) comprising a main groove and a plurality of sub-grooves that branch therefrom in the surface where the sub-grooves are parallel to the rolling direction ([0034], [0043], and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Han to include a groove with a main groove and a plurality of branches sub-grooves that are parallel to the rolling direction because provides a grain-oriented electrical steel sheet having excellent core loss characteristics (Iwata [0022] and [0051]).
Regarding claims 20 and 21, Iwata teaches the sub-grooves have a width, w2, of 20 um (i.e. the groove has a width of 3 to 500 um (claim 20) and 5 to 100 um claim 21)) and a length, s+w1+s, of 0.320 mm (150 um + 20 um + 150 um) (i.e. the groove has a length of 0.1 to 5 mm (claim 20) and 0.2 to 3 mm (claim 21)) ([0049], [0050], and Figs. 6A and 6B). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,023,932 (US ‘932) in view of Watanabe (WO 2014/126089 with citations from US 2016/0020006).
	US ‘932 teaches an overlapping method (claim 3), a steel composition (claim 11), an annealing separator composition (claims 1-7), and final annealing conditions (claim 8) that read on those claimed.
	US ‘932 is silent to the decarburization annealing process (i.e. primary recrystallization annealing) comprising a heating zone, a first soaking zone, a second soaking zone, and a third soaking zone as recited in instant claims 4-7.
Watanabe teaches a method for producing a grain-oriented electrical steel sheet ([0002]) where during primary recrystallization annealing the soaking process is divided into plural stages with properly adjusted temperature, time, and PH2O/PH2 to decrease iron loss value ([0013]) where the stages comprise N stages of not less than 3 with a first stage temperature of 820-900°C, a PH2O/PH2 of 0.25-0.40, and time of 10-60 seconds (i.e. a heating stage), a second to N-1 stages at a temperature of 750-900°C a PH2O/PH2 of 0.25-0.40, and time of 70-160 seconds (i.e. first and second soaking zones), and a last N stage at 750-900°C, a PH2O/PH2 of not more than 0.20, and time of 10-60 seconds (i.e. a third soaking zone) where the temperature of the first stage is higher than those of the second to N-1 stage ([0017]). The dew point is the temperature at which air must be cooled to become saturated with water vapor, which is dependent upon the atmosphere (i.e. PH2O/PH2) and temperature, where the PH2O/PH2 ratios (Watanabe [0017]) and temperature (Watanabe [0017]) overlap with those that correspond to the instantly claimed dew points (Instant Specification page 26 line 3 to page 28 line 17). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of US ‘932 for the carburization and nitride annealing (i.e. primary annealing) to be divided into not less than 3 stages with temperatures as taught by Watanabe because it allows for a further decrease in iron loss values (Watanabe[0013]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735